Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/405415, filed on 1/13/17.

Information Disclosure Statement
The references cited by applicants in the information disclosure statements have been made of record.  Examiner has considered the voluminous references to the best of his ability. 
While the statements filed do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 does not require that the information be material; rather, they allow for submission of information regardless of its pertinence to the claimed invention.  Also, there is no requirement to explain the materiality of the submitted references. However, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant’s duty of disclosure. See Penn Yan Boats, Inc. v. Sea Lark boats Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338. 
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted.  Concise explanations (especially those that point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more is highly relevant to patentability. MPEP § 609.04(a)(III).
This statement is in accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), states that forcing the Examiner to find “a needle in a haystack” is “probative of bad faith.”  Id. at 1888.  This case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references.  Id. 1888.  
The MPEP provides more support for this position.  In a subsection entitled “Aids to Compliance With Duty of Disclosure,” item thirteen states:

It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant information and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant’s attention and/or are known to be of the most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp 948 (S.D. Fla. 1972) aff’d 479 F.2d 1338 (5th Cir 1974). See also MPEP § 2004. 

Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37 CFR 1.56, Applicant should present a concise statement as to the relevance of that/those particular documents therein cited.

Claim Objections
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over brother printer MFC-J430W Basic User’s Guide (hereinafter “brother”) in view of Ichimura et al. (US 2012/0092716 A1).  Note that the brother document cannot be provided along with this Office action due to duplication restrictions placed on the document.  However, the location on brother’s website to access the document is provided instead.
Regarding claim 2, brother discloses an inkjet recording apparatus comprising:
an injection inlet (brother does not disclose an injection inlet.  Instead, brother discloses replaceable cartridges.  However, Ichimura discloses an injection inlet for a refillable tank, which can be used in lieu of brother’s replaceable cartridges.  See Ichimura’s injection inlets [not labeled] underneath caps 156, fig. 5, para 50-51.  It would have been obvious to replace brother’s replaceable cartridges with Ichimura’s refillable tanks for the purpose of reducing costs.);
an ink chamber (Inherent in brother’s replaceable cartridges.) associated with the injection inlet (This would be intrinsic to brother as modified by Ichimura, when Ichimura’s refillable tanks are used in lieu of brother’s replaceable cartridges.);
a recording head (inherent in brother) configured to eject ink retained in the ink chamber (inherent in brother);
a cover (see cover in step 2 on pg. 50 of brother) movable between a covered position and an exposed position (see pg. 50 of brother), the cover at the exposed position being farther away from the injection inlet than the cover at the covered position is from the injection inlet (This would be intrinsic to brother as modified by Ichimura, when Ichimura’s refillable tanks are used in lieu of brother’s replaceable cartridges.);
a monitor (see brother’s pgs. 55-59);
a cover sensor positioned to sense a movement of the cover (Although not stated in the brother Basic User’s Guide, a cover sensor is present in the MFC-J430W printer as evidenced by the fact that the monitor responds to opening/closing of the cover.); and
a controller (inherent in brother) configured to:
based on an amount of ink retained in the ink chamber becoming smaller than a prescribed value, control the monitor to display one notification on the monitor and control the recording head not to perform ejection of ink (inherent in error messages “Cannot Print Replace Ink” on pg. 56 of brother);
in a state where the cover is at the covered position, control the monitor to display another notification on the monitor, the another notification being different from the one notification (See “Ink Low” on pg. 57 of brother.  Also, although it does not appear to be stated in brother’s Basic User’s Guide, the monitor home screen displays an icon of remaining ink in each ink cartridge.  This icon displays when the cover is closed.); and
after controlling the monitor to display the another notification on the monitor, control the recording head to perform ejection of ink (inherent in brother).
Regarding claim 3, brother as modified by Ichimura further discloses the inkjet recording apparatus according to claim 2, wherein each of the one notification and the another notification includes information related to ink retained in the ink chamber (see the rejection of claim 2 above).
Regarding claim 5, brother as modified by Ichimura further discloses the inkjet recording apparatus according to claim 3, wherein each of the one notification and the another notification includes information related to injection of ink into the ink chamber through the injection inlet (see the rejection of claim 2 above).
Regarding claim 6, brother as modified by Ichimura further discloses the inkjet recording apparatus according to claim 5, wherein the one notification includes a prompt to inject ink into the ink chamber through the injection inlet (see the rejection of claim 2 above).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over brother printer MFC-J430W Basic User’s Guide (hereinafter “brother”) in view of Ichimura et al. (US 2012/0092716 A1), as applied to parent claim 2 above, and further in view of Sugimoto (US 2007/0019011 A1).
Regarding claim 4, brother as modified by Ichimura discloses all the limitations introduced in parent claim 2 and further discloses the following italicized limitations introduced in claim 4: the inkjet recording apparatus according to claim 2, wherein based on a count value indicative of an amount of ink ejected from the recording head reaching a prescribed threshold value, the controller controls the monitor to display the information related to ink retained in the ink chamber as the one notification (see the rejection of claim 2 above).
brother as modified by Ichimura does not appear to disclose the following bolded limitations the inkjet recording apparatus according to claim 2, wherein based on a count value indicative of an amount of ink ejected from the recording head reaching a prescribed threshold value, the controller controls the monitor to display the information related to ink retained in the ink chamber as the one notification.
However, Sugimoto discloses the bolded limitations in para 107.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify brother, as modified by Ichimura, with the teachings of Sugimoto, for the purpose of accurately measuring the remaining amount of ink.

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Gold et al. (US 2010/0026741 A1)
An ink status conveyance system comprises a maximum monitored ink level sensor operable with respect to an ink source for holding a supply of ink and delivering the ink to a printhead. The ink level sensor is configured to detect when an available amount of ink in the ink source corresponds to an ample ink level. A notification controller is configured to track the available amount of ink in the ink source between an ample ink level and an ink out level. A user interface is configured to enable a user to designate a low ink notification set point for the ink source at any ink level between the ample ink level and the ink out level. The notification controller is configured to compare the user designated low ink notification set point to the available ink volume value to generate a low ink notification when the available ink volume value corresponds to the user designated low ink notification set point.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

December 15, 2022